Exhibit 10.2

 

GUARANTOR ACKNOWLEDGEMENT

 

THIS GUARANTOR ACKNOWLEDGEMENT dated as of April 3, 2008 (this “Acknowledgment”)
executed by each of the undersigned (the “Guarantors”) in favor of Wachovia
Bank, National Association, as Agent (the “Agent”) and each “Lender” a party to
the Credit Agreement referred to below (the “Lenders”).

 

WHEREAS, U-Store-It, L.P. (the “Borrower”), the Lenders, the Agent and certain
other parties have entered into that certain Credit Agreement dated as of
September 14, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
September 14, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) pursuant to which they guarantied, among
other things, the Borrower’s obligations under the Credit Agreement on the terms
and conditions contained in the Guaranty;

 

WHEREAS, the Borrower, the Agent and the Lenders are to enter into a First
Amendment to Credit Agreement dated as of the date hereof (the “Amendment”), to
amend the terms of the Credit Agreement on the terms and conditions contained
therein;

 

WHEREAS, one of the Amendments to the Credit Agreement affected an increase of
the aggregate Term Commitments under the Credit Agreement from $50,000,000 to
$57,419,301.46 (the “Increase”); and

 

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Amendment (including, without limitation, the
Increase) shall not in any way affect the validity and enforceability of the
Guaranty, or reduce, impair or discharge the obligations of such Guarantor
thereunder.

 

Section 2.  Governing Law.  THIS REAFFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Counterparts.  This Reaffirmation may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

 

THE GUARANTORS:

 

 

 

U-STORE-IT TRUST

 

 

 

 

 

By:

 

 

 

Name:

Christopher P. Marr

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

U-STORE-IT MINI WAREHOUSE CO.
YSI MANAGEMENT LLC
YSI RT LLC

 

 

 

 

 

By:

 

 

 

Name:

Christopher P. Marr

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------